Citation Nr: 9929433	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an original compensable evaluation for 
residuals of a left zygoma fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, granted 
entitlement to service connection for residuals of a left 
zygoma fracture, but assigned a noncompensable evaluation.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected disability of the left 
zygoma is manifested primarily by loss of skull, of an area 
smaller than the size of a 25-cent piece or 0.716 inches 
squared (4.619 cm squared).


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a 
service-connected disability of the left zygoma have been 
met.  38 U.S.C. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.73, Diagnostic Code 5296 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

The veteran's service medical records (SMRs) reveal that his 
entrance medical examination report shows that he was 
clinically evaluated as normal in all relevant aspects.  
However, health records dated March and April 1967 show that 
he was admitted to the 85th Evacuation Hospital in Vietnam 
for treatment of a fractured depressed left zygoma, incurred 
when he was struck by a canister from a 105 Howitzer.  Those 
records also show that an open reduction of the fractured 
left zygoma was performed under general anesthesia to the 
inferior orbital rim, and that he subsequently presented with 
mild ecchymosis of the left inferior eye lid and infraorbital 
area with complaints of "occasional sharp pain over [the] 
infraorbital nerve foramen and numbness below the eye and 
left lateral border of nose."  The examiner noted that the 
veteran's concussion was apparently inducing sufficient 
trauma to induce irritation of the left infraorbital nerve.  
It was reported that radiographs of the left maxillary sinus 
were clear, and that fracture fragments of the left zygoma 
were in excellent position and alignment.  The examiner 
further recommended that the veteran be returned to full 
duty, but utilized at an adequate distance from firing 
artillery pieces to avoid muzzle blast to face for 
approximately 30 days.  

The evidence subsequent to service shows that the veteran was 
treated for a depressed fracture of the right maxilla, in 
hospital treatment records dated October 1969.  Emergency 
treatment records of the same date show that he was treated 
for a cerebral concussion and fracture of the right maxilla 
and mandible.  Another private medical record dated December 
1991 reveals that he was admitted to a hospital because of a 
motor vehicle accident with blunt trauma to the head.  An 
additional medical discharge record of the same date notes 
that there was tenderness over the left zygomatic process of 
the face, "without any deformity or displacement in this 
area."  

The veteran was given a VA medical examination [VAME] in 
March 1994.  The results of the physical examination showed 
that there was slight ptosis of the left eye, and that there 
was also slight depression at the left nasolabial fold.  The 
pupils were equal and reactive to light.  "EOM" was intact.  
He was able to clench his teeth and move his jaws without any 
discomfort.  There was no tenderness over the left maxillary 
and zygomatic area.  The sensory examination was intact.  The 
radiographic study of his facial bones showed that no facial 
fractures were identified, "however, zygomatic arches are 
not viewed in [their] entirety."  

The record reflects that a vision VAME was next performed in 
September 1996.  The examiner noted that the veteran 
complained of drooping of his eyelids since his in-service 
injury, and noted that the veteran's corrected visual acuity 
was 20/20 at a distance and "J1 near", for both eyes.  
Examination of his eye lids revealed moderated 
blepharochalasis in both eyes.  The lid fissure measurements 
were 7 mm on the right and 6 mm on the left.  The remainder 
of the external examination was reportedly normal.  The 
pupillary reactions were normal, as was the extraocular 
muscle functions.  The examiner also found that the slit lamp 
examination revealed the intraocular pressure to be 12/14 by 
application, that the cornea was clear, and that the anterior 
chamber was deep and clear and that the lens was also clear.  
The findings on undilated funduscopic examination revealed 
normal disc and macula in both eyes.  The examiner also 
reported that a depression in the periphery of the left 
visual field was indicated, particularly superiorly and 
temporally.  The right visual field appeared normally.  The 
final diagnoses were:  (1) Ble[ph]arochalasis,  (2) Myopia,  
(3) Astigmatism, and (4) Presbyopia.   

An examination of the veteran's cranial nerves was also 
reportedly conducted in September 1996.  Examination of the 
left face and cranial nerves revealed that the veteran was 
able to move his eyes without difficulty, and that full 
extraocular movement was present.  His pupils were equal, 
round, reactive to light and accommodation.  He had 
"significant redundant tissue over both eyes[,] with the 
left being greater than the right."  "No specific ptosis is 
found, however."  The veteran was noted to open and close 
his eyes without difficulty.  No lid weakness was found.  
Sensation was reportedly within normal limits except for a 
discrete area over the left zygomatic arch, which measured 
approximately 1 to 11/2 cm in diameter.  The rest of the 
cranial nerve examination was within normal limits.  

The examiner then listed an impression of "No ptosis was 
found.  The patient has redundant tissue that hangs down over 
the left lateral eyelid that obstructs his vision when 
looking to the left side."  No Horner's syndrome was found.  
Clinically, he was not found to have myasthenia gravis that 
could also cause lid drooping.  Examination of cranial nerve 
III was within normal limits.  Finally, the examiner noted 
that no further work up was required.   

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C. § 1155 (West 1991 & Supp. 1999).

Diagnostic Code 5296, which contemplates loss of part of the 
skull, evaluates a disability productive of brain hernia as 
80 percent disabling, a disorder productive of no brain 
hernia, but involving an area larger than the size of a 50-
cent piece or 1.140 inches squared (7.355 cm squared) as 50 
percent disabling.  An area that is intermediate is 
considered 30 percent disabling, and an area smaller than the 
size of a 25-cent piece or 0.716 inches squared (4.619 cm 
squared), as 10 percent disabling.  In addition, intracranial 
complications are to be rated separately.  

After having considered all of the relevant evidence, the 
Board is of the opinion that in order to afford the veteran 
the benefit of every reasonable doubt, a 10 percent 
evaluation is appropriate.  We note that the veteran's 
disability is currently evaluated under Diagnostic Code 5296, 
which contemplates loss of part of the skull, and that the 
evidence does not show that there is brain hernia, or 
intracranial complications.  As the regulations specifically 
evaluate an area smaller than the size of a 25-cent piece, or 
one that was smaller than 0.716 inches squared (4.619 cm 
squared) as 10 percent disabling, we note that a 10 percent 
evaluation is appropriate here, as the evidence does not show 
that the veteran lost a greater area, or that intracranial 
complications are extant.

What was reflected on examination were findings of redundant 
tissue that hangs down over the left lateral eyelid that 
obstructs his vision when looking to the left side, and 
sensation that was reportedly within normal limits except for 
a discrete area over the left zygomatic arch, which measured 
approximately 1 to 11/2 cm in diameter.   

We also find, however, that a greater evaluation is not 
warranted under Diagnostic Code 5296, or other criteria.  
Specifically, we must also note that the most recent VAME 
noted that "No specific ptosis is found".  The veteran was 
noted to open and close his eyes without difficulty, no lid 
weakness was found, and the rest of the cranial nerve 
examination was within normal limits.  He was able to clench 
his teeth and move his jaws without any discomfort.  There 
was no tenderness over the left maximally and zygomatic area.  
The sensory examination was intact.  Although a visual VAME 
diagnosed myopia, astigmatism, and presbyopia, we must note 
in this regard that congenital defects are not considered a 
disease or injury within the meaning of the applicable VA 
legislation, for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (1997).  In addition, although 
blepharochalasis was noted, the veteran still has relatively 
good corrected visual acuity, with 20/20 at a distance and J1 
near, for both eyes.  


We must therefore conclude, as indicated above, that the 
objective medical evidence does not support a finding that 
the nature and severity of the residuals of the veteran's 
fracture of the left zygoma disability is productive of an 
evaluation greater than the 10 percent minimum evaluation 
contemplated under Diagnostic Code 5296, or under other VA 
criteria.  38 C.F.R. §§ 4.71a, 4.75, 4.84a (1999).



ORDER

The criteria for a 10 percent original disability rating for 
a service-connected disability of the left zygoma has been 
met, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  A condition in which there is a redundancy of the skin of the upper eyelids, so that a fold of skin hangs 
down, often concealing the tarsal margin when the eye is open.  STEDMAN'S MEDICAL DICTIONARY, 26th 
Edition, Williams & Wilkins, Baltimore.  
  That optimal condition in which only rays from a finite distance from the eye focus on the retina.  SYN near 
sight, nearsightedness, short sight, shortsightedness.  Id.  
  The physiologic loss of accommodation in the eyes in advancing age,  said to begin when the near point has 
receded beyond 22 cm (9 inches).  Id.  

